--------------------------------------------------------------------------------

Exhibit 10.1
 
SEPARATION AGREEMENT AND GENERAL RELEASE
 
This Separation Agreement and General Release (“Agreement”) is between
Beneficial Mutual Bancorp, Inc., a federally chartered corporation (the
“Company”), and Beneficial Mutual Savings Bank, a Pennsylvania chartered savings
bank (the “Bank”) (the Bank and the Company are hereinafter referred to
collectively as “Employer”), and Joseph F. Conners (“Employee”).
 
WHEREAS, Employee’s employment with and service to Employer shall end effective
March 31, 2010 (“Separation Date”); and
 
WHEREAS, Employer and Employee desire to resolve any and all matters, claims,
controversies, disputes, or grievances relating to Employee’s employment or
separation from employment with Employer;
 
NOW, THEREFORE, in consideration of the mutual promises and commitments made
herein, and intending to be legally bound hereby, Employer and Employee agree as
follows:
 
1.            Employee acknowledges and agrees he has received all compensation
and other benefits to which he is entitled through the Separation Date,
including without limitation, payment of Employee’s 2009 bonus in the gross
amount of $80,730, and payment for 288 hours of earned but unused vacation.
 
2.            Pursuant to and in accordance with Section 11.f(ii) of the Amended
and Restated Joseph F. Conners Employment Agreement, restated as of March 17,
2009 (“the Employment Agreement”) and Employer’s obligations thereunder:
 

 
(a)
following the Separation Date Employee will receive payments, ratably over a
two-year period in accordance with Employer’s regular payroll schedule, in the
total gross amount of $723,060, less normal payroll tax withholdings, which
total amount represents the non-insurance severance benefit to Employee under
Section 11f.(ii) of the Employment Agreement; and
       
(b)
for a twenty-four month period following the Separation Date, Employer will
continue to provide medical, dental and life insurance coverage to Employee in
accordance with Section 11.f(ii) of the Employment Agreement.

 
Payments under this Section 2 will begin with the first payroll following the
Separation Date, and are subject and pursuant to the provisions of Sections 16
and 17 of this Agreement.
 
3.            In consideration of Employee’s agreements herein:
 

 
(a)
in return for Employee’s payment to Employer of the sum of $5,000, to be made
within 30 days following the Separation Date, Employer will transfer to Employee
title to the Employer-owned automobile assigned to him; and
       
(b)
Employer will make available to Employee outplacement assistance appropriate for
an executive level employee, for a period of twelve (12) months, through a
provider to be determined by Employer in Employer’s sole discretion.

 
 
 

--------------------------------------------------------------------------------

 
 
Benefits under this Section 3 will begin no later than thirty (30) days
following the Separation Date, provided Employee returns this signed Agreement
and the seven day revocation period set forth in paragraph 14 below expires
without Employee revoking this Agreement.  This consideration is not
compensation for past services rendered.
 
4.            Employee agrees to keep this Agreement and its terms and
conditions confidential, and agrees not to disclose or discuss the fact of or
the contents, terms, or conditions of this Agreement except to his respective
attorneys, accountants, advisers and members of his immediate family.
 
5.            Employee agrees to cooperate with and to respond promptly to
Employer’s reasonable requests for information relating to Employer’s job duties
with Employee.
 
6.            Employee agrees to refrain from disclosing to anyone any
proprietary or confidential information of Employer, including without
limitation that confidential information defined in any policy or agreement
signed by him about or relating to Employer, its past and present parents,
subsidiaries, divisions and related and affiliated organizations, and their
respective past and present employees, clients, visitors, and business
operations.  Employee agrees that his post-employment-termination
obligations  and restrictions arising under the Employment Agreement, are and
will remain in full force and effect after the Separation Date.  For the
avoidance of doubt, Employer and Employee specifically agree that, in
consideration of Employer’s undertakings herein, and for other good and valuable
consideration, the sufficiency of which Employee acknowledges, Employee agrees
that (i) his obligations under Section 10c. of the Employment Agreement continue
in effect; and (ii) during the period ending one year after the Separation Date,
Employee shall not serve as an officer, director or employee of any bank holding
company, bank, savings bank, savings and loan holding company, or mortgage
company (any of which, a “Financial Institution”) which Financial Institution
offers ,products or services competing with those offered by Employer from any
office within thirty (30) miles from the main office or any branch of the bank
and shall not interfere with the relationship of Employer and any of its
employees, agent, or representatives. If there is a breach or threatened breach
of Employee’s agreements in this paragraph, the parties agree that there is no
adequate remedy at law for such breach, and that Employer shall be entitled to
injunctive relief restraining Employee from such breach or threatened breach,
but such relief shall not be the exclusive remedy hereunder for such breach.
 
7.            Employee shall return to Employer any and all property of
Employer, including but not limited to any of Employer’s electronic equipment,
letters, memoranda, records, reports, notes, notebooks, books of account, data,
drawings, prints, plans, specifications, formulae and correspondence or copies
of the same (including any electronically stored copies), information or
property in his possession or control about or relating to Employer, its past
aid present parents, subsidiaries, divisions and related and affiliated
organizations, and their respective past and present employees, clients,
visitors, and business operations.
 
 
2

--------------------------------------------------------------------------------

 
 
8.            Employee hereby releases and forever discharges Employer and its
past and present parents, subsidiaries, divisions and related and affiliated
organizations, and their respective officers, shareholders, directors,
attorneys, agents, servants and employees and their successors, heirs and
assigns from all causes of action, claims, debts, accounts, controversies, sums
of money, contracts, promises, agreements, judgments, demands, and liabilities
of any kind or nature whatsoever in law, in equity, or otherwise, whether known
or unknown, whether asserted or unasserted, including without limitation any and
all claims for employment discrimination, wrongful discharge, compensation,
benefits, bonuses, incentives, expenses, options, wages, severance pay, vacation
pay, fringe benefits, or other monies or accountings, including punitive
damages, liquidated damages, exemplary damages, or compensatory damages,
physical, mental, or emotional distress, pain and suffering, back pay, front
pay, costs, and attorneys’ fees, and any other legal or equitable relief, and
further including without limitation any and all rights and claims arising under
the Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq., as amended,
the Pennsylvania Human Relations Act, or claims relating to Employee’s
employment or separation from employment with Employer, or any other cause,
reason, matter, or thing whatsoever, arising up until the date of Employee’s
execution of this Agreement, except that this release does not extend to claims
for worker’s compensation benefits, amounts owed under this Agreement, claims
for vested employee benefits under the Employee Retirement Income Security Act,
claims relating to the validity or enforcement of this Agent, or other
non-waivable claims.  By entering into this Agreement, Employer does not admit
that it is liable to Employee for anything on account of any reason whatsoever,
except as set forth in this Agreement.
 
9.            Employer and Employee agree that, to the full extent permissible
by law, the terms of this Agreement shall be interpreted under and consistent
with the laws of the Commonwealth of Pennsylvania and federal law and that to
the full extent provided by law the federal and/or state courts within the
Commonwealth of Pennsylvania shall have jurisdiction over any claims arising out
of this Agreement.
 
10.          Employee agrees, subject to any obligations he may have under
applicable law, that he will not make or cause to be made any statements that
disparage, are inimical to, or damage the reputation of the Employer or any of
its affiliates, subsidiaries, agents, officers, directors or
employees.  Employer agrees that, subject to any obligation it, or the
individuals who hold the titles and offices set forth below in this Section 10,
may have under applicable law, members of the Company’s Board of Directors as of
the date this Agreement is executed, the Company’s proxy officers as of the date
this Agreement is executed, and the individuals holding the positions of Vice
President/Director of Human Resources, Vice President/Learning Center Department
Manager, Senior Vice President/Director of Risk Management, Senior Vice
President/Information Services Department, and Senior Vice President/Director of
Marketing as of the date this Agreement is executed, will not make or cause to
be made any statements that disparage, are inimical to or damage the reputation
of Employee.
 
11.          If any court of competent jurisdiction shall hold invalid any part
of this Agreement, then the court making such determination shall have the right
to modify this Agent and in its reduced form this Agreement shall be enforceable
to the fullest extent permitted by law.  If any provision or part of a provision
of this Agreement is held to be invalid or unenforceable, such provision shall
be severed from this Agreement and the remaining provisions shall remain in full
force and effect.  This paragraph shall be interpreted to give the fullest
possible effect to Employee’s release of claims.
 
 
3

--------------------------------------------------------------------------------

 
 
12.          This document states the whole agreement between the parties as to
its terms and supersedes all prior or contemporaneous agreements, offers,
representations, negotiations or discussions with respect to such subject
matters.  Any changes to this Agreement must be in writing and initialed or
signed by both parties. Employee understands and acknowledges that in deciding
whether to sign this Agreement, he is not relying on any promises, statements or
representations, oral or written, other than those that are set forth expressly
in this Agreement.
 
13.          Employee agrees that he will not file, or permit to be filed in his
name or on his behalf, any lawsuit in court against any of the persons or
entities released in this Agreement, based upon any act or event which occurred
on or before his execution of this Agreement. Employee further agrees that,
although he has the right to file a charge with the Equal Employment Opportunity
Commission, should he file such a charge, or should any charge, lawsuit,
complaint or other claim be filed in his name or on his behalf with the Equal
Employment Opportunity Commission or with any other administrative agency or
organization, or in any other forum, against any of the persons or entities
released herein, based upon any act or event which occurred on or before the
effective date of this Agreement, he will not seek or accept any personal relief
based upon such charge, lawsuit, complaint or other claim, including but not
limited to an award of monetary damages or reinstatement to his employment with
Employer.
 
14.          Employee hereby represents and acknowledges to Employer that (a)
Employer has advised Employee in writing to consult with an attorney of his
choosing and he has had the opportunity to so before signing this Agreements;
(b) Employee has the right to consider whether to sign this Agreement for up to
21 days after his receipt of it, although he need not take the entire 21-day
period to consider whether to sign it, and Employee hereby waives any right he
may have to the extension of this 21-day period by reason of any revisions which
may have been made to this Agreement after discussion between Employee and/or
Employee’s legal counsel and Employer and/or Employer’s legal counsel,
regardless of the materiality of those revisions; (c) Employee has seven (7)
days after signing this Agreement in which to revoke it by delivering a written
notice of such revocation to Beneficial Mutual Savings Bank, addressed to:
Cecile Colonna, Human Resources Department Manager, Beneficial Mutual Savings
Bank, 530 Walnut Street, Philadelphia, PA 19106; phone -- 215-864-6094; fax
215-864-1759; e-mail –  ccolonna@thebeneficial.com; and (d) the consideration
provided Employee under this Agreement is sufficient to support the releases
provided by him under this Agreement and is greater than Employee would be
entitled to receive if he did not sign this Agreement.  Employee understands
that Employer regards the representations made by him as material and that
Employer is relying on these representations in entering into this Agreement.
Employee acknowledges and agrees that the Employer’s obligation to make payments
or provide the benefits its under this Agreement will not commence until the
period for revocation has passed and this Agreement becomes irrevocable by
Employee.
 
15.          Employee is entitled to receive payments and distributions from all
benefit plans (each referred to as a “Plan”) in which he participated in
accordance with the terms of each Plan.  Provided, however, to the extent that
Employee is a “Specified Employee”, as defined in Section 16 below, no payments
or distributions shall be made to Employee from the following Plans prior to the
1st day of the 7th month following the Separation Date; Beneficial Transition
Credit Retirement Plan for Designated Employees, Salary Continuation Plan,
Cash-Based Deferral Plan (EDCP) and Stock-Based Deferral Plan.  Employer agrees
to indemnify and hold harmless Employee for any tax, penalty or costs resulting
from Employer’s failure to make such payments and distributions to Employee in
accordance with the terms of this Agreement
 
 
4

--------------------------------------------------------------------------------

 
 
16.          Notwithstanding anything in the Agreement to the contrary, to the
extent payments do not meet the short-term deferral exception of Section 409A of
the Internal Revenue Code and, in the event Employee is a “Specified Employee”
(as defined herein), no payment shall be made to Employee under this Agreement
prior to the first day of the seventh month following the Separation Date in
excess of the “permitted amount” under Section 409A of the Code.  For these
purposes the “permitted amount” shall be an amount that does not exceed two
times the lesser of: (A) the sum of Employee’s annualized compensation based
upon the annual rate of pay for services provided to the Employer for the
calendar year preceding the year in which the Separation Date occurs, or (B) the
maximum amount that may be taken into account under a tax-qualified plan
pursuant to Section 401(a)(17) of the Internal Revenue Code for the calendar
year in which the Separation Date occurs.  Any payments up to the permitted
amount may be made beginning on the 30th day following the Separation Date.  Any
payment in excess of the permitted amount shall be made to Employee beginning on
the first day of the seventh month following the Separation Date.  “Specified
Employee” shall be interpreted to comply with Section 409A of the Internal
Revenue Code and shall mean a key employee within the meaning of Section 416(i)
of the Internal Revenue Code (without regard to Section 5 thereof), but an
individual shall be a “Specified Employee” only if the Employer is a
publicly-traded institution or a subsidiary of a publicly traded institution.
 
17.          For purposes of section 409A of the Internal Revenue Code, all
payments made under this Agreement on or before March 15, 2011 are regarded as
and shall be treated as short-term deferral payments, all payments made after
March 15, 2011 up to the permitted amount are being made upon a “separation from
service” (within the meaning of such term under section 409A of the Internal
Revenue Code), each payment made under this Agreement shall be treated as a
separate payment, the right to a series of installment payments under this
Agreement is to be treated as a right to a series of separate payments, and if a
payment is not made by the designated payment date under this Agreement, the
payment shall be made by December 31 of the calendar year in which the
designated date occurs. To the extent that any payment provided for hereunder
would be subject to additional tax under section 409A of the Internal Revenue
Code, or would cause the administration of this Agreement to fail to satisfy the
requirements of section 409A, such provision shall be deemed null and void to
the extent permitted by applicable law, and any such amount shall be payable on
the 1st day of the 7th month following the Separation Date.  In no event shall
the Employee, directly or indirectly, designate the calendar year of
payment.  The Company, Bank and Employee all agree to report all amounts paid to
Employee hereunder for federal and state tax purposes as having been made in
accordance with this Section 17.
 
18.          Employee shall be indemnified by the Company and Bank as to any
liability, cost or expense for which the Employee would have been indemnified
during employment or thereafter, in accordance with Section 13 of the Employment
Agreement, the Company’s or Bank’s certificate of incorporation, by-laws, or
charter or any insurance coverage in force for employees, executives or officers
of the Company or bank and for actions taken on behalf of the Company or Bank
within the scope of the Employee’s employment by the Company and Bank or within
the scope of Employee’s duties as an officer of the Company and Bank.  It is
expressly understood and agreed that Section 13 of the Employment Agreement
shall survive Employee’s separation of employment.
 
 
5

--------------------------------------------------------------------------------

 
 
19.          In the event of Employee’s death prior to Employee’s receipt of all
payments and benefits provided for in Sections 2 and 15 of this Agreement, such
payments and benefits shall be paid and/or distributed to Employee’s heirs and
personal representative.
 
20.          This Agreement shall inure to the benefit of and be binding upon
any corporate or other successor to the Company and the Bank which shall
acquire, directly or indirectly, by merger, consolidation, purchase or
otherwise, all or substantially all of the assets or stock of the Company and
the Bank.
 
21.          Employee acknowledges that, under federal securities law, Employer
is obligated to disclose the material terms of this Agreement and a copy of the
Agreement in a filing on Form 8-K or as otherwise advised by counsel.
 
Employee declares that he has completely read, fully understands and voluntarily
accepts the terms of this Agreement after complete consideration of all facts
and legal claims.
 
IN WITNESS WHEREOF, the parties have entered into this Agreement as of the last
date indicated below.
 

/s/ Joseph F. Conners   Dated:  4-2-10   Joseph F. Conners  
 
           
Beneficial Mutual Bancorp., Inc. and
Beneficial Mutual Savings Bank
 
 
                By: /s/ Gerard P. Cuddy    Dated: April 2, 2010      Gerard P.
Cuddy         
Title:
President and Chief Executive Officer   
 
   

 
 
 
 
 
 
 
 
6